DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The following a corrected Notice of Allowance to correct issues with claim numbering in the Notice of Allowance dated 1/15/2021. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on Applicant’s claim amendments and arguments in the After Final Consideration filed 12/02/2020, the prior art fails to teach or render obvious the claims structure as set forth in claim 26. 
U.S. Patent Publication No. 2016/0232310 to Dunn, et al. (“Dunn”) discloses a diagnostic care coordination system to assist a caregiver with treating a patient. The system includes determining additional based on missing laboratory test information; a dynamic diagnosing analyzer, which evaluates numerical values of a pathological condition by comparing the results to expected results (a classifier), and returning a diagnosis that is consistent with the results; the system includes lab test results, which are indicative of a state of the patient and aggregates the lab results to develop a working diagnosis, then outputs the diagnosis. 
However, Dunn does not explicitly recite: receiving by a computing system associated with a database storing a plurality of classifiers, from at least one automated laboratory testing device and via a network, an indication of values of a plurality of current laboratory test results calculated based on an automated analysis of at least one laboratory sample collected from a target individual; 

wherein each of the plurality of classifiers is trained on a respective training dataset to output a respective different pathological indication, the respective training dataset including, for each of a plurality of sample individuals, a plurality of historical laboratory test results and a corresponding numerical value of the respective pathological indication denoting an aggregation of the historical laboratory test results indicative of a state of the respective sample individual; 
generating instructions for automatic execution of the at least one additional laboratory test by at least one second automatic laboratory testing device on at least a portion of the at least one laboratory sample tested by the automatic laboratory device to obtain a second indication of a second value of the at least one additional laboratory test; 
wherein the numerical value of the target pathological indication is indicative of a state of the patient, and denotes an aggregation of the plurality of current laboratory test results and the second indication of the second value of the at least one additional laboratory test result.
U.S. Patent Publication No. 2010/0174505 to Abraham-Fuchs, et al. (“Abraham Fuchs”) discloses receiving classifiers in the form of rules specific to laboratory test, which are stored on a networked device, and the system analyzes received test results based on the rules; the system selects a classifier using rules that relate to a condition; the system receives an order (instructions) for a lab test, and automatically executes the test on a previously obtained patient sample to obtain a second test result. 
However, Abraham-Fuchs does not explicitly recite: wherein each of the plurality of classifiers is trained on a respective training dataset to output a respective different pathological indication, the respective training dataset including, for each of a plurality of sample individuals, a plurality of historical laboratory test results and a corresponding numerical value of the 
U.S. Patent Publication No. 2005/0209785 to Wells, et al. (“Wells”) discloses training classifiers using a dataset to create a diagnostic model and output a diagnosis/pathological condition; the datasets are related to subjects/sample individuals and the dataset includes historical samples, which denote aggregated test results. 
Particularly, the prior art fails to teach or render obvious the combination of “wherein each of the plurality of classifiers is trained on a respective training dataset to output a respective different pathological indication, the respective training dataset including, for each of a plurality of sample individuals, a plurality of historical laboratory test results and a corresponding numerical value of the respective pathological indication denoting an aggregation of the historical laboratory test results indicative of a state of the respective sample individual” and “wherein the numerical value of the target pathological indication is indicative of a state of the patient, and denotes an aggregation of the plurality of current laboratory test results and the second indication of the second value of the at least one additional laboratory test result”, in combination with the rest of the claimed limitations set forth in claim 26.
Independent claims 21 and 23 contain similar limitations and are therefore allowable. Dependent claims 2-4, 6-20, 22, and 24-28 are allowable at least due to their dependency from claims 21, 23, and 26, respectively. Therefore the claims are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686